DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/22 has been entered. The specification and drawings filed on 8/5/22 have also been entered.
 
Specification
The disclosure is objected to because of the following informalities: The specification filed 8/5/22 is replete with minor grammatical errors or inconsistencies. Non-limiting examples and suggested corrections are provided below, but the entirety of the specification must be reviewed and amended as appropriate to correct similar errors that are present. References are made to pages 25-47 of the specification filed 8/5/22 (the clean version)
Page 25, line 19: “sewnsewn” should be replaced with --sewn--
Page 26, line 13: “over all” should be replaced with --overall--
Page 26, line 23: “senwsewn” should be replaced with --sewn-- 
Page 26, line 25: “senwsewn” should be replaced with --sewn-- 
Page 28, line 19: a space should be inserted in the recitation “fabric-hinge130”
Page 28, lines 21-22: “can be comprises of” should be replaced with --can comprise--
Page 28, line 25: “outward to each” should be replaced with --outer side of each--
Page 29, line 13: “converge” should be replaced with --coverage--
Page 29, line 21: “while both overlapping as much as the fabric-hinge 186” should be replaced with --when the fabric-hinge 186 is folded--
Page 30, line 23: “one arched side is” should be replaced with --one arched side are--
Page 31, lines 12-13: “Second corner 453 helps bypass obstruction present on an interior window it’s being placed against” should be replaced with --The second corner 453 helps bypass an obstruction present on an interior window the sunshade is placed against--
Page 32, lines 8-9: “The loop members…is” should be replaced with --The loop members…are--
Page 35, lines 6 and 9: “The loop members 710 is” should be replaced with --The loop members 710 are--
Page 36, lines 3-5: “The pressing points can be multiple across the length of the steel enclosure or can be pressed with one long pressing point across the length of the steel enclosure on each of the two steel enclosure width sides.” should be replaced with --The steel enclosure can have multiple pressing points across the length of the steel enclosure or can have one long pressing point across the length of the steel enclosure on each of the two steel enclosure width sides.--
Page 37, line 4: “having a naturally bent” should be replaced with --having a natural bend--
Page 37, line 20: “the end user do not need” should be replaced with --the end user does not need--
Page 37, line 28: “in a one chart” should be replaced with --in one chart--
Page 39, lines 5-6: “sewing a one side of Velcro on the sunshade and sticking other piece of the Velcro on the window” should be replaced with --sewing one side of a Velcro member on the sunshade and sticking another piece of the Velcro member on the window--
Page 41, line 4: “The steel enclosure or steel clamp requires to be made out of” should be replaced with --The steel enclosure or steel clamp is required to be made out of--
Page 42, line 9: “can also be comprises” should be replaced with --can also comprise--
Page 43, line 14: “on to surface”  should be replaced with --on a surface--
Page 47, lines 12-13: “More specifically additional features to the prior application described the zig-zag metal covering clamping in detail” should be replaced with --The prior application describes the zig-zag metal covering in further detail--

Appropriate correction is required. Several similar issues are present throughout the specification, and the entirety of the specification should be thoroughly reviewed to ensure that similar issues are corrected, so as to expedite prosecution and potential allowance of the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, 11, and 16 recite “wherein each of the two flexible steel flat wire loop members comprises of a first end point and a second end point” and later recite “the metal covering secures two ends of the flexible steel flat wire loop member” (each in the second paragraph of step “a”). It is unclear if the “two ends” of the loop members are different from the first and second end points, and if so, how they are different. As best understood, the loop members each only have two ends, so it is not readily understood what the required distinctions between the ends and end points are.
Claims 1, 6, 11, and 16 also recite “a metal covering with pressing points on two covering width surfaces” in the second paragraph of step “a” and later recite “the metal covering comprises at least two opposite adjacent pressing points” in the third paragraph of step “a”. It is unclear if the opposite adjacent pressing points are required in addition to the previously introduced pressing points, or if these points are a subset of the previously introduced pressing points. How many pressing points are positively required on each covering?
Claims 1 and 16 recite “the multi-arched portion is substantially longer” and “the second side is substantially longer”, respectively. The term “substantially” in claims 1 and 16 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much longer the side must be to be considered “substantially longer”. A recommended correction is to delete the term “substantially”.
Claims 1, 6, and 11 recite “a maximum vertical height substantially near a center of a width of the two flexible steel flat wire loop members, wherein the second side extends between two end points of the maximum vertical height” (or a similar limitation). It is unclear how the second side can extend between two end points of the vertical height, as the second side is required to be an upper side. How can the second side extend from an upper portion of the loop member, and down to the lower end point of the maximum vertical height? A recommended correction is to instead recite “a maximum vertical height substantially near a center of a width of the two flexible steel flat wire loop members, wherein the second side extends from an upper end point of the maximum vertical height to the second corner” (or a similar limitation as appropriate in each of claims 6 and 11).
Claim 1 recites “a multi-arched portion” and “wherein the multi-arched portion has at least two different arch portions with a first corner of the three corners in-between them”. In light of the disclosure, it is unclear how the multi-arched portion is required to be defined by the claims, as the term “multi-arched portion” is not used in the specification, and it is not identified in the drawings. All of the embodiments of the loop members are described as having 4 sides and 4 corners, but this limitation appears to arbitrarily define one of the sides and a portion of another of the sides as a “portion”, without adequately establishing the metes and bounds of the limitation. Is a multi-arched portion able to be formed by portions of two sides? How is a corner defined in the middle of the portion? How are the arch portions of the multi-arched portions distinguished from the second side? Applicant has provided an additional annotated drawing in the remarks filed 8/4/22, but the multi-arched portion appears to arbitrarily claim a portion of what the specification describes as the second side. With respect to the associated figure (Figure 6), the specification clearly sets forth that the second side is connected to the third side via a second corner (page 33 of the specification filed 8/5/22), but the claim and the annotated drawing indicate that the second side is not actually connected to the second corner. It is generally unclear what the requirements of the limitation are. Applicant is encouraged to contact the examiner to discuss alternative claim language to overcome this issue.
Claims 5, 10, 15, and 20 each recite “the loop”. There is insufficient antecedent basis for this limitation.
Dependent claims not specifically addressed above are nonetheless rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (U.S. Patent No. 4,815,784) in view of Frost (U.S. Patent No. 440,999), Yerby (U.S. Patent No. 1,736,688) and Covercraft (NPL document: UVS100 Custom Sunscreen). Note: A copy of the Covercraft NPL document was provided with the Office Action dated 11/23/21.
Regarding claim 1, Zheng discloses an interior window sunshade method comprising the following steps:
a. offering an interior window sunshade (20; the step of offering the sunshade is considered to be inherently disclosed by Zheng) comprising of two flexible steel flat wire loop members (22; column 3, lines 58-61 discloses a flexible steel composition), each secured to a fabric (20, 28, 32) by a secondary fabric (24, 26), wherein each of the two flexible steel flat wire loop members has 3 corners and at least, a multi-arched portion (the inner vertical portion of each loop member defines a multi-arched portion), and at least 3 sides [FIG. 6], wherein at least 3 sides of the at least 3 sides are substantially straight or outwardly arched (all three sides are straight or outwardly arched, as shown in at least Figure 6);
wherein each of the two flexible steel flat wire loop members comprises of a first end point and a second end point [FIG. 11] of a flexible steel flat wire (22; column 3, lines 58-61 discloses a flexible steel composition and at least Figure 13 depicts a flat shape) secured by a covering (46) between the fabric and the secondary fabric, wherein the covering secures two ends of the flexible steel flat wire [FIG. 11];
wherein the covering comprises at least two opposite adjacent pressing points (Figure 11 depicts at least two contact points between the clip 46 and the wire loop member 22);
wherein a first side (lower horizontal side of the loop members 22) of the at least 3 sides is a lower side of the at least 3 sides;
wherein the multi-arched portion (inner vertical portion of the loop member 22) is directly connected to the first side, wherein the multi-arched portion is substantially longer in length than the first side (as shown in Figure 6, the second side is longer in length than the first side), wherein the multi-arched has at least two different arch portions with a first corner (lower/inner corner) of the 3 corners in-between them (the arch of the loop members begin before the lower/inner corner and continue vertically, thus defining two arch portions with a corner in-between them; it is noted that the determination of the arch portions is based on the comparable identification demonstrated by applicant in the reply filed 8/4/22, and treated with a broadest reasonable interpretation);
wherein the multi-arched portion is directly connected to a second side (upper horizontal side of the loop member 22) of the at least 3 sides, wherein the second side is substantially straight or arched and is an upper side of the at least 3 sides [FIG. 6];
the second side is directly connected to a third side (outer vertical side of the loop member 22) of the at least 3 sides via a second corner of the 3 corners, wherein the third side is a substantially straight side or an arched side [FIG. 6], wherein the third side is a substantially vertical side and is directly connected to the first side via a third corner (lower/outer corner of the loop member 22) of the 3 corners;
wherein the two flexible steel flat wire loop members have a maximum vertical height substantially near a center of a width of the two flexible steel flat wire loop members, wherein the second side extends between two end points of the maximum vertical height [FIG. 6] (this limitation is taught by the second side of the loop member as best understood in view of the clarity issues under 35 U.S.C. 112(b) set forth above);
wherein each of the 3 corners are outwardly arched [FIG. 6];
wherein at least one of the two flexible steel flat wire loop members is secured onto the fabric by sewing one of the secondary fabric on to the fabric (column 3, lines 44-55);
wherein each of the two flexible steel flat wire loop members is configured to be twisted and folded further to cause the two flexible steel flat wire loop members to collapse within themselves to form a collapsed state [FIGS. 12A-12F].


Zheng does not disclose that the covering is a metal covering having two covering width sides greater than each of two covering thickness sides and configured to secure the ends of the loop member without overlapping or contacting each other, that the first side is outwardly arched, or a compatibility guidance method.
Nonetheless, Frost discloses a connecting member for a flexible steel flat wire member (10) comprising a metal covering (13) with pressing points (11a) on two covering width surfaces, wherein the metal covering is configured to secure two ends of the flexible steel flat wire member without overlapping the two ends on one another, wherein the first end point and the second end point do not contact one another within the metal covering [FIG. 6], wherein the metal covering has the two covering width surfaces each greater than each of two covering thickness surfaces [FIGS. 4, 6]; wherein at least one of the at least two opposite adjacent pressing points presses against one of the two covering width surfaces and at least another pressing point the at least two opposite adjacent pressing points pressed against another of the two covering width surfaces (page 1, lines 71-79).
Furthermore, Yerby discloses an interior window sunshade [FIG. 6] comprising a first lower horizontal side that is outwardly arched (each of the sides are outwardly arched, as shown in Figure 6).
Furthermore, Covercraft discloses an interior window sunshade compatibility guidance method comprising providing compatibility guidance for an interior window sunshade (the sunshade is shown and described at least on page 1 of the NPL document), wherein the compatibility guidance provides compatibility of the sunshade to a window of a vehicle model (page 2 of the NPL document discloses a compatibility guidance option based on a selection of a model of a vehicle) or to at least two dimensions of a building window.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the covering of Zheng to have the configuration taught by Frost, in order to provide a secure connection for the ends of the wire members that minimizes the dimension of the wire members and coverings in the thickness direction. It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first side of the loop member of Zheng to be outwardly arched, as taught by Yerby, in order to provide better fitment of the sunshade in the window and to ensure that the fabric retained within the loop member is held taut to prevent wrinkles or creases. It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zheng to include compatibility guidance based on vehicle model, as taught by Covercraft, in order to provide precisely fitting sunshades for a variety of different vehicle sizes and types, so as to offer a more custom-fit shade that maximizes efficiency for a user.
Regarding claim 2, Zheng discloses that the interior window sunshade comprises a fabric border (24), wherein the fabric border is configured to surround an outside of at least the first side, the second side and the third side of each of the two flexible steel flat wire loop members [FIG. 6].
Regarding claim 3, Zheng discloses the interior window sunshade, but does not disclose compatibility guidance.
Nonetheless, Covercraft discloses a guidance method including compatibility guidance provided as a size-chart on a website and/or a product packaging (the Covercraft NPL document is an archived snapshot of a website including compatibility guidance provided as a size-chart). As described with respect to claim 10 above, it would have been obvious to one having ordinary skill in the art to have modified the method of Zheng to include the compatibility guidance taught by Covercraft in order to provide more precisely fitting sunshades to the customer.
Regarding claim 4, Zheng discloses that the interior window sunshade is configured to be compatible with an automobile window [FIG. 2] or a building window.
Regarding claim 5, Zheng discloses that the flexible steel flat wire of each of the two flexible steel flat wire loop members has a pre-bent portion prior to forming the loop (column 5, lines 5-10).
Regarding claim 6, Zheng discloses an interior window sunshade method comprising the following steps:
a. offering an interior window sunshade (20; the step of offering the sunshade is considered to be inherently disclosed by Zheng) comprising two flexible steel flat wire loop members (22; column 3, lines 58-61 discloses a flexible steel composition), secured to a fabric (20, 28, 32) by a secondary fabric (24, 26), wherein each of the two flexible steel flat wire loop members has 2 corners and at least 4 sides [FIG. 6], wherein at least 2 sides of the at least 4 sides are substantially straight or outwardly arched (all four sides are straight or outwardly arched, as shown in at least Figure 6);
wherein each of the two flexible steel flat wire loop members comprises a first end point and a second end point [FIG. 11] of a flexible steel flat wire (22; column 3, lines 58-61 discloses a flexible steel composition and at least Figure 13 depicts a flat shape) secured by a covering (46) between the fabric and the secondary fabric, wherein the covering secures two ends of the flexible steel flat wire [FIG. 11];
wherein the covering comprises at least two opposite adjacent pressing points (Figure 11 depicts at least two contact points between the clip 46 and the wire loop member 22);
wherein a first side (lower horizontal side of the loop members 22) of the at least 4 sides is a lower side of the at least 4 sides;
wherein a second side (inner vertical side of the loop member 22) of the at least 4 sides is directly connected to the first side, wherein the second side is more arched than the first side (as shown in Figure 6, the second side is more arched than the first side);
wherein the second side is directly connected to a third side (upper horizontal side of the loop member 22) of the at least 4 sides, wherein the third side is substantially straight or arched and is an upper side of the at least 4 sides [FIG. 6] (see annotated drawing below);
wherein the third side is directly connected to a fourth side (outer vertical side of the loop member 22) of the at least 4 sides via a first corner of the 2 corners (see annotated drawing below) wherein the fourth side is a substantially straight side or an arched side [FIG. 6], wherein the fourth side is a substantially vertical side and is directly connected to the first side via a second corner (lower/outer corner of the loop member 22) of the 2 corners;
wherein the two flexible steel flat wire loop members has a maximum vertical height substantially near a center of a width of the two flexible steel flat wire loop members, wherein the second side extends between two end points of the maximum vertical height [FIG. 6] (see annotated drawing below);
wherein each of the 2 corners are outwardly arched [FIG. 6];
wherein at least one of the two flexible steel flat wire loop members is secured onto the fabric by sewing one of the secondary fabric on to the fabric (column 3, lines 44-55);
wherein each of the two flexible steel flat wire loop members is configured to be twisted and folded further to cause the two flexible steel flat wire loop members to collapse within themselves to form a collapsed state [FIGS. 12A-12F].

    PNG
    media_image1.png
    488
    835
    media_image1.png
    Greyscale


Zheng does not disclose that the covering is a pressed metal covering having two covering width sides greater than each of two covering thickness sides and configured to secure the ends of the loop member without overlapping, that the first side is outwardly arched, or a compatibility guidance method.
Nonetheless, Frost discloses a connecting member for a flexible steel flat wire member (10) comprising a metal covering (13) with pressing points (11a) on two covering width surfaces, wherein the metal covering is configured to secure two ends of the flexible steel flat wire member without overlapping the two ends on one another, wherein the first end point and the second end point do not contact one another within the metal covering [FIG. 6], wherein the metal covering has the two covering width surfaces each greater than each of two covering thickness surfaces [FIGS. 4, 6]; wherein at least one of the at least two opposite adjacent pressing points presses against one of the two covering width surfaces and at least another pressing point the at least two opposite adjacent pressing points pressed against another of the two covering width surfaces (page 1, lines 71-79).
Furthermore, Yerby discloses an interior window sunshade [FIG. 6] comprising a first lower horizontal side that is outwardly arched (each of the sides are outwardly arched, as shown in Figure 6).
Furthermore, Covercraft discloses an interior window sunshade compatibility guidance method comprising providing compatibility guidance for an interior window sunshade (the sunshade is shown and described at least on page 1 of the NPL document), wherein the compatibility guidance provides compatibility of the sunshade to a window of a vehicle model (page 2 of the NPL document discloses a compatibility guidance option based on a selection of year, make, and model of a vehicle) or to at least two dimensions of a building window.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the covering of Zheng to have the configuration taught by Frost, in order to provide a secure connection for the ends of the wire members that minimizes the dimension of the wire members and coverings in the thickness direction. It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first side of the loop member of Zheng to be outwardly arched, as taught by Yerby, in order to provide better fitment of the sunshade in the window and to ensure that the fabric retained within the loop member is held taut to prevent wrinkles or creases. It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zheng to include compatibility guidance based on vehicle model, as taught by Covercraft, in order to provide precisely fitting sunshades for a variety of different vehicle sizes and types, so as to offer a more custom-fit shade that maximizes efficiency for a user.
Regarding claim 7, Zheng discloses that the interior window sunshade comprises a fabric border (24), wherein the fabric border is configured to surround an outside of at least the first side, the third side and the fourth side of each of the flexible steel flat wire loop members [FIG. 6].
Regarding claim 8, Zheng discloses the interior window sunshade, but does not disclose compatibility guidance.
Nonetheless, Covercraft discloses a guidance method including compatibility guidance provided as a size-chart on a website and/or a product packaging (the Covercraft NPL document is an archived snapshot of a website including compatibility guidance provided as a size-chart). As described with respect to claim 10 above, it would have been obvious to one having ordinary skill in the art to have modified the method of Zheng to include the compatibility guidance taught by Covercraft in order to provide more precisely fitting sunshades to the customer.
Regarding claim 9, Zheng discloses that the interior window sunshade is configured to be compatible with an automobile window [FIG. 2] or a building window.
Regarding claim 10, Zheng discloses that the flexible steel flat wire of each of the two flexible steel flat wire loop members has a pre-bent portion prior to forming the loop (column 5, lines 5-10).
Regarding claim 11, Zheng discloses an interior window sunshade method comprising the following steps:
a. offering an interior window sunshade (20; the step of offering the sunshade is considered to be inherently disclosed by Zheng) comprising of at least one flexible steel flat wire loop member (22; column 3, lines 58-61 discloses a flexible steel composition) secured to a fabric (20, 28, 32) by a secondary fabric (24, 26), wherein the at least one flexible steel flat wire loop members has 4 corners and at least 4 sides [FIG. 6], wherein at least 2 sides of the at least 4 sides are substantially straight or outwardly arched (at least two sides are straight or outwardly arched, as shown in at least Figure 6) and at least other 1 of the 4 sides are outwardly arched (at least the second side is outwardly arched);
wherein each of the at least one flexible steel flat wire loop member comprises a first end point and a second end point [FIG. 11] of a flexible steel flat wire (22; column 3, lines 58-61 discloses a flexible steel composition and at least Figure 13 depicts a flat shape) secured by a covering (46) between the fabric and the secondary fabric, wherein the covering secures two ends of the flexible steel flat wire [FIG. 11];
wherein the covering comprises at least two opposite adjacent pressing points (Figure 11 depicts at least two contact points between the clip 46 and the wire loop member 22);
wherein a first side (lower horizontal side of the loop members 22) of the at least 4 sides is between two adjacent corners of the 4 corners, wherein the first side is substantially horizontal lower side [FIG. 6];
wherein a second side (inner vertical side of the loop member 22) of the 4 sides is directly connected to the first side via a first corner (lower/inner corner) of the 4 corners, wherein the second side is a substantially vertical side [FIG. 6];
wherein a second corner (upper/inner corner) directly connects the second side to a third side (upper horizontal side of the loop member 22) of the 4 sides, wherein the third side is  a substantially horizontal upper side [FIG. 6] (see annotated drawing below);
wherein the third side is directly connected to a fourth side (outer vertical side of the loop member 22) of the 4 sides via a third corner (upper/outer corner) of the 4 corners, wherein the fourth side is a substantially vertical side and directly connected to the first side via a fourth corner (lower/outer corner of the loop member 22) of the 4 corners;
wherein each of the 4 corners are outwardly arched [FIG. 6];
wherein at least one of the at least one flexible steel flat wire loop members is secured onto the fabric by sewing one of the secondary fabric on to the fabric (column 3, lines 44-55);
wherein the interior window sunshade comprises a fabric border (24), wherein the fabric border is configured to surround an outside of at least the first side, the third side and the fourth side [FIG. 6].
wherein each of the at least one flexible steel flat wire loop member is configured to be twisted and folded further to cause the at least one flexible steel flat wire loop member to collapse within themselves to form a collapsed state [FIGS. 12A-12F].

    PNG
    media_image2.png
    488
    835
    media_image2.png
    Greyscale

Zheng does not disclose that the covering is a pressed metal covering having two covering width sides greater than each of two covering thickness sides and configured to secure the ends of the loop member without overlapping, that the first side is outwardly arched, or a compatibility guidance method.
Nonetheless, Frost discloses a connecting member for a flexible steel flat wire member (10) comprising a metal covering (13) with pressing points (11a) on two covering width surfaces, wherein the metal covering is configured to secure two ends of the flexible steel flat wire member without overlapping the two ends on one another, wherein the first end point and the second end point do not contact one another within the metal covering [FIG. 6], wherein the metal covering has the two covering width surfaces each greater than each of two covering thickness surfaces [FIGS. 4, 6]; wherein at least one of the at least two opposite adjacent pressing points presses against one of the two covering width surfaces and at least another pressing point the at least two opposite adjacent pressing points pressed against another of the two covering width surfaces (page 1, lines 71-79).
Furthermore, Yerby discloses an interior window sunshade [FIG. 6] comprising a first lower horizontal side that is outwardly arched (each of the sides are outwardly arched, as shown in Figure 6).
Furthermore, Covercraft discloses an interior window sunshade compatibility guidance method comprising providing compatibility guidance for an interior window sunshade (the sunshade is shown and described at least on page 1 of the NPL document), wherein the compatibility guidance provides compatibility of the sunshade to a window of a vehicle model (page 2 of the NPL document discloses a compatibility guidance option based on a selection of year, make, and model of a vehicle) or to at least two dimensions of a building window.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the covering of Zheng to have the configuration taught by Frost, in order to provide a secure connection for the ends of the wire members that minimizes the dimension of the wire members and coverings in the thickness direction. If further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first side of the loop member of Zheng to be outwardly arched, as taught by Yerby, in order to provide better fitment of the sunshade in the window and to ensure that the fabric retained within the loop member is held taut to prevent wrinkles or creases. Such a modification would also result in at least 2 outwardly arched sides for the loop member. It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zheng to include compatibility guidance based on vehicle model, as taught by Covercraft, in order to provide precisely fitting sunshades for a variety of different vehicle sizes and types, so as to offer a more custom-fit shade that maximizes efficiency for a user.
Regarding claim 12, Zheng discloses that the fabric is semi-transparent or capable of substantially blocking sun-light (column 1, lines 6-14).
Regarding claim 13, Zheng discloses that only one of the fabric holds a total of two of the at least one flexible steel flat wire loop member [FIG. 6].
Regarding claim 14, Zheng discloses that the interior window sunshade is configured to be compatible with an automobile window [FIG. 2] or a building window.
Regarding claim 15, Zheng discloses that the flexible steel flat wire has a pre-bent portion prior to forming the loop (column 5, lines 5-10).
Regarding claim 16, Zheng discloses an interior window sunshade method comprising the following steps:
a. offering an interior window sunshade (20; the step of offering the sunshade is considered to be inherently disclosed by Zheng) comprising of at least one flexible steel flat wire loop member (22; column 3, lines 58-61 discloses a flexible steel composition) secured to a fabric (20, 28, 32) by a secondary fabric (24, 26), wherein each of the at least one flexible steel flat wire loop member has 3 corners and at least 4 sides [FIG. 6], wherein at least 2 sides of the at least 4 sides are substantially straight or outwardly arched (all four sides are straight or outwardly arched, as shown in at least Figure 6);
wherein each of the at least one flexible steel flat wire loop member comprises a first end point and a second end point [FIG. 11] of a flexible steel flat wire (22; column 3, lines 58-61 discloses a flexible steel composition and at least Figure 13 depicts a flat shape) secured by a covering (46) between the fabric and the secondary fabric, wherein the covering secures two ends of the flexible steel flat wire [FIG. 11];
wherein the covering comprises at least two opposite adjacent pressing points (Figure 11 depicts at least two contact points between the clip 46 and the wire loop member 22);
wherein a first side (lower horizontal side of the loop members 22) of the at least 4 sides is a lower side of the at least 4 sides;
wherein a second side (inner vertical side of the loop member 22) of the at least 4 sides is directly connected to the first side, wherein the second side is substantially longer in length than the first side (as shown in Figure 6, the second side is longer in length than the first side), wherein the second side has at least two different arch portions with a first corner (lower/inner corner) of the 3 corners in-between them (the arch portions of the second side are defined by the inner vertical side of the loop member 22; it is noted that the determination of the arch portions is based on the comparable identification demonstrated by applicant in the reply filed 8/4/22, and treated with a broadest reasonable interpretation);
wherein the second side is directly connected to a third side (upper horizontal side of the loop member 22) of the at least 4 sides, wherein the third side is substantially straight or arched and is an upper side of the at least 4 sides [FIG. 6] (see annotated drawing above);
the third side is directly connected to a fourth side (outer vertical side of the loop member 22) of the at least 4 sides via a second corner of the 3 corners, wherein the fourth side is a substantially straight side or an arched side [FIG. 6], wherein the fourth side is a substantially vertical side and is directly connected to the first side via a third corner (lower/outer corner of the loop member 22) of the 3 corners;
wherein the at least one flexible steel flat wire loop member has a maximum vertical height substantially near a center of a width of the two flexible steel flat wire loop members, wherein the second side extends between two end points of the maximum vertical height [FIG. 6] (see annotated drawing above);
wherein each of the 3 corners are outwardly arched [FIG. 6];
wherein at least one of the two flexible steel flat wire loop members is secured onto the fabric by sewing one of the secondary fabric on to the fabric (column 3, lines 44-55);
wherein each of the at least one flexible steel flat wire loop member is configured to be twisted and folded further to cause the two flexible steel flat wire loop members to collapse within itself to form a collapsed state [FIGS. 12A-12F].

Zheng does not disclose that the covering is a metal covering having two covering width sides greater than each of two covering thickness sides and configured to secure the ends of the loop member without overlapping, that the first side is outwardly arched, or a compatibility guidance method.
Nonetheless, Frost discloses a connecting member for a flexible steel flat wire member (10) comprising a metal covering (13) with pressing points (11a) on two covering width surfaces, wherein the metal covering is configured to secure two ends of the flexible steel flat wire member without overlapping the two ends on one another, wherein the first end point and the second end point do not contact one another within the metal covering [FIG. 6], wherein the metal covering has the two covering width surfaces each greater than each of two covering thickness surfaces [FIGS. 4, 6]; wherein at least one of the at least two opposite adjacent pressing points presses against one of the two covering width surfaces and at least another pressing point the at least two opposite adjacent pressing points pressed against another of the two covering width surfaces (page 1, lines 71-79).
Furthermore, Yerby discloses an interior window sunshade [FIG. 6] comprising a first lower horizontal side that is outwardly arched (each of the sides are outwardly arched, as shown in Figure 6).
Furthermore, Covercraft discloses an interior window sunshade compatibility guidance method comprising providing compatibility guidance for an interior window sunshade (the sunshade is shown and described at least on page 1 of the NPL document), wherein the compatibility guidance provides compatibility of the sunshade to a window of a vehicle model (page 2 of the NPL document discloses a compatibility guidance option based on a selection of year, make, and model of a vehicle) or to at least two dimensions of a building window.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the covering of Zheng to have the configuration taught by Frost, in order to provide a secure connection for the ends of the wire members that minimizes the dimension of the wire members and coverings in the thickness direction. If further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first side of the loop member of Zheng to be outwardly arched, as taught by Yerby, in order to provide better fitment of the sunshade in the window and to ensure that the fabric retained within the loop member is held taut to prevent wrinkles or creases. It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zheng to include compatibility guidance based on vehicle model, as taught by Covercraft, in order to provide precisely fitting sunshades for a variety of different vehicle sizes and types, so as to offer a more custom-fit shade that maximizes efficiency for a user.
Regarding claim 17, Zheng discloses that the interior window sunshade comprises a fabric border (24), wherein the fabric border is configured to surround an outside of at least the first side, the third side and the fourth side of each of the at least one flexible steel flat wire loop member [FIG. 6].
Regarding claim 18, Zheng discloses the interior window sunshade, but does not disclose compatibility guidance.
Nonetheless, Covercraft discloses a guidance method including compatibility guidance provided as a size-chart on a website and/or a product packaging (the Covercraft NPL document is an archived snapshot of a website including compatibility guidance provided as a size-chart). As described with respect to claim 10 above, it would have been obvious to one having ordinary skill in the art to have modified the method of Zheng to include the compatibility guidance taught by Covercraft in order to provide more precisely fitting sunshades to the customer.
Regarding claim 19, Zheng discloses that the interior window sunshade is configured to be compatible with an automobile window [FIG. 2] or a building window.
Regarding claim 20, Zheng discloses that the flexible steel flat wire has a pre-bent portion prior to forming the loop (column 5, lines 5-10).

Response to Arguments
Applicant’s arguments, filed 8/4/22, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims. Applicant’s arguments are largely directed to the covering disclosed by Castaneda, which is no longer applied in the rejection. Applicant’s argument directed to the shape of the loop member taught by Zheng have been considered but are not found persuasive, as the definition of the arch portions of the multi-arched portion or the second side is not readily clear (as set forth in the rejection under 35 U.S.C. 112(b), and the shape of the loop member of Zheng reads on the limitations as best understood.
Applicant is encouraged to contact Examiner to discuss potential claim amendments to overcome the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634